Citation Nr: 0603802	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-32 205A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an increased rating for dermatitis of 
hands, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic headache 
syndrome, currently evaluated as 30 percent disabling.



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating determination by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

On November 3, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that service connection for an 
allergy condition was denied in a September 2003 rating 
decision, and the veteran filed a notice of disagreement. A 
May 2005 rating action granted service connection for this 
condition. The United States Court of Appeals for the Federal 
Circuit has held that the RO's award of service connection 
for a particular disability constitutes a full award of 
benefits on the appeal initiated by the veteran's notice of 
disagreement on such issue. Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997). Therefore, the only issues remaining for the 
Board's consideration are those listed on the title page of 
this decision. 

By rating action dated in July 2003, the RO denied claims for 
increased ratings for dermatitis of hands currently evaluated 
as 10 percent disabling, and chronic headaches currently 
evaluated as 30 percent disabling, and the appellant 
perfected an appeal on these issues. In a June 2005 rating 
action, subsequent to adjudication of additional claims of 
entitlement raised by the appellant, the RO awarded a 
combined rating of 70 percent for all service-connected 
disabilities, effective from December 1998. 

In September 2005, the RO notified the appellant that the 
appeal on the above listed issues was being sent to the Board 
for further appellate review. In response, the appellant 
wrote to the Board on November 3, 2005, stating that she 
wanted to withdraw the request for appeal pending before the 
Board, and that she was accepting the 70 percent disability 
granted June 11, 2005. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005). Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2005). The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the issues on 
appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


